1

2

3

4

5

6
                              IN THE UNITED STATES DISTRICT COURT
7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9
     BENJAMIN SERRATOS III,                             Case No. 2:18-cv-0077 MCE KJN P
10
                                                        ORDER GRANTING PETITIONER
11                   Petitioner,                        SERRATOS’ SECOND UNOPPOSED
12                                                      MOTION FOR EXTENSION OF TIME
     v.                                                 TO FILE OBJECTIONS TO
13                                                      FINDINGS AND
      JAMES ROBERTSON, Acting warden                    RECOMMENDATIONS
14   ,
                     Respondent.
15

16

17

18           Pursuant to Rule 6 of the Federal Rules of Civil Procedure and Local Rule 144, Petitioner
19
     filed a request for a 30-day extension of time to file his objections to the Magistrate Judge’s
20
     Findings and Recommendations, up to and including June 16, 2021.
21
             Good cause appearing, IT IS HEREBY ORDERED that:
22

23           1. Petitioner’s motion (ECF No. 55) is granted; and

24           2. Petitioner’s objections shall be filed on or before June 16, 2021.
25   Dated: June 3, 2021
26

27

28
